DETAILED ACTION
This Office Action is in response to the communication filed on 05/21/2021. 
Claims 11-20 have been newly added. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed on 05/21/2021 have been fully considered.
The objections to claims 2 and 7 have been withdrawn in view of amendments of the claims. 
The rejections of claims 6-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of amendments of the claims. 
Examiner notes that the amendments to the claims have not overcome the nonstatutory double patenting rejections of claims 1-4, 6, and 8-9 and a terminal disclaimer has not been filed. See also rejections presented below. 
In response to Applicant's argument on pages 8-12 of Remarks that the cited references do not teach the newly added limitations as recited in the amended independent claims, this argument is moot in view of the new grounds 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, and 15 of copending Application No. 16203830 in view of Leka (US 2019/0318043).
Claims 11-13, and 15 of copending Application No. 16203830 disclose all of the limitations recited in claims 1-4 except for the limitation "wherein the social network data is indexed with geotagging metadata" as recited in claim 1. However, Leka discloses wherein the social network data is indexed with geotagging metadata (e.g. [0038], [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of copending Application No. 16203830 with the teachings of Leka for the purpose of relating multiple data points and generating a new data point that is a corollary to the multiple points with increased accuracy (Leka [0001], [0038]).
Claims 6, and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, and 18-19 of copending Application No. 16203830 in view of Tang et al. (US 2021/0141839).
Claims 16, and 18-19 of copending Application No. 16203830 disclose all of the limitations recited in claims 6, and 8-9 except for the limitation "based on the search results meeting a predetermined threshold" as recited in claim 6. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 16510136 
Copending application 16203830
1
11
2, 3, 4  
11-12, 13, 15
6
16
8, 9
18, 19


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 12 recites the limitation "the content of the social network data," however, there is insufficient antecedent basis for this limitation.
There is insufficient antecedent basis for the limitation "the machine learning model" as recited in claim 18. 
The remaining dependent claims are also rejected for inheriting the deficiencies of the claims from which they depend on.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gilad-Bachrach et al. (US 2018/0268283) in view of Leka (US 2019/0318043).
Claim 1, Gilad-Bachrach teaches:
A computer-implemented method, comprising:
generating, by a computing device, a garbled circuit program compiled into a first half and a second half; (e.g. figs. 2, 3, [0040], "The host systems 104a, 104b then engage in a cooperative protocol 318…the cooperative protocol 318 is implemented as a garbled circuit protocol using the noisy gradient sum 312 and the noisy perturbation sum 316 as inputs to generate the noisy gradient 320" [0041], "Accordingly, the noisy gradient 320 is communicated to the source systems 102a, 102b" [0054]-[0056], "the host system 104 averages the different gradient values to obtain an average gradient value…adds a noise term to the average gradient value to generate a noisy gradient average…the noisy gradient average can be calculated via a garbled circuits protocol…The host system…communicates the noisy gradient average to the multiple different source systems 102" [0079]-[0080], "the host systems 104a, 104b participate in a garbled circuits protocol to compute the noisy average…One or more of the host 
sending, by the computing device, the second half of the garbled circuit program to a client server of a client; (e.g. figs. 2, 3, [0041], "the noisy gradient 320 is communicated to the source systems 102a, 102b" [0055]-[0056], "the noisy gradient average can be calculated via a garbled circuits protocol…The host system…communicates the noisy gradient average to the multiple different source systems 102" [0080], "One or more of the host systems 104a, 104b…communicate the noisy gradient 320 to the source systems 102a, 102b")
receiving, by the computing device, social network data from a social network provider; and (e.g. figs, 2, 3, [0021], "the source systems 102 represent different data sources that can provide data…The source systems 102 include various instances of information systems that collect and aggregate different types of data, such as…social networking information" [0045]-[0046], "a source system 102 calculates the gradient value using backpropagation with a data set 108…source system 102…communicates the gradient value to the host system 104" [0053], "The host system 104, for instance, receives gradient values from multiple different source systems 102" [0060], "a source system 102 calculates the gradient value using backpropagation with a data set 108" [0062], "source 
generating search results, by the computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the client server, based on client data input at the second half of the garbled circuit program, (e.g. figs. 2, 3, 7, [0079], "the host systems 104a, 104b participate in a garbled circuits protocol to compute the noisy average" [0081], "If the termination criterion does not occur…the host systems 104a, 104b receive further gradient values from the source systems 102a, 102b, and the process iterates until a termination criterion occurs" [0082], "If the termination criterion occurs…obtains a predictive model that represents a trained version of an initial data model…the predictive model is communicated to the source systems 102a, 102b from one or more of the host systems 104a, 104b" [0086], "ascertains an output of the predictive model")
wherein the client data is private with respect to the social network provider and the social network data is private with respect to the client. (e.g. [0024], "cooperation between the source systems 102 and the host system 104 
Gilad-Bachrach teaches the social network data (see above) and does not appear to explicitly teach but Leka teaches: 
social network data is indexed with geotagging metadata. (e.g. [0038], "photos taken during the trip on one or more of the user's devices 12 and…uploaded to the user's photo storage 20 and social media accounts 24…The analysis engine 106 can use the date and geotagging information in the photos to determine location…Correlated metadata 206 can be created" [0040], "The scanning, analysis and storage of correlated metadata 206 allows for a much more robust search with the search engine")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Leka into the invention of Gilad-Bachrach, the motivation for such an 
Claim 2, Gilad-Bachrach-Leka combination teaches:
indexing, by the computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the client server, the social network data based on predetermined context categories, wherein the first half and the second half of the garbled circuit program utilize a machine learning model configured to index the social network data based on intent derived from the social network data. (e.g. Gilad-Bachrach figs, 2-4, 7, [0049], [0057]-[0058], [0072]-[0075], [0080], [0082])
Claim 3, Gilad-Bachrach-Leka combination teaches:
generating an alert, by the computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the client server, wherein the alert is based on the search results; and issuing, by the computing device, the alert to the client server. (e.g. Gilad-Bachrach figs. 7, [0082], [0087])
Claim 5, Gilad-Bachrach-Leka combination teaches:

Claim 11, Gilad-Bachrach-Leka combination teaches:
wherein the intent is derived by a neural network of the garbled circuit program. (e.g. Gilad-Bachrach [0017], [0023], [0051], [0080]) 
Claim 12, Gilad-Bachrach-Leka combination teaches:
wherein the geotagging metadata includes a location associated with a source of the content of the social network data. (e.g. Leka [0038]) Same motivation as presented in claim 1 would apply.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilad-Bachrach et al. (US 2018/0268283) in view of Leka (US 2019/0318043) further in view of Kolesnikov et al. (US 2012/0076302).
Claim 4, Gilad-Bachrach-Leka combination teaches saving, by the computing device, data associated with the search results in an audit log (e.g. Gilad-Bachrach fig. 1, [0082], [0086]) and does not appear to explicitly teach but Kolesnikov teaches: 
an encrypted audit log. (e.g. [0053])
.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilad-Bachrach et al. (US 2018/0268283) in view of Tang et al. (US 2021/0141839).
Claim 6, Gilad-Bachrach teaches:
A computer-implemented method, comprising:
receiving, by a client computing device of a client, a first half of a garbled circuit program from a provider server, wherein a second half of the garbled circuit program is located at the provider server; (e.g. figs. 2, 3, 7, [0040], "The host systems 104a, 104b then engage in a cooperative protocol 318…the cooperative protocol 318 is implemented as a garbled circuit protocol using the noisy gradient sum 312 and the noisy perturbation sum 316 as inputs to generate the noisy gradient 320" [0041], "Accordingly, the noisy gradient 320 is communicated to the source systems 102a, 102b" [0055]-[0056], "the noisy 
inputting, by the client computing device, client data into the first half of the garbled circuit program, wherein the client data defines search criteria for a search of social network data received at the provider server from a social network provider; and (e.g. figs, 2, 3, 7, [0021], "the source systems 102 represent different data sources that can provide data…The source systems 102 include various instances of information systems that collect and aggregate different types of data, such as medical information ( e.g., patient records, medical statistics, and so forth)…education information…consumer information…government information…social networking information" [0045]-[0046], "a source system 102 calculates the gradient value using backpropagation with a data set 108…source system 102…communicates the gradient value to the host system 104" [0053], "The host system 104, for instance, receives gradient values from multiple different source systems 102" [0060], "a source system 102 calculates the gradient value using backpropagation with a data set 108" [0062], "source system 102…generates a perturbation value, and adds the perturbation 
generating search results, by the client computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the provider server, (e.g. figs. 2, 3, 7, [0079], "the host systems 104a, 104b participate in a garbled circuits protocol to compute the noisy average" [0081], "If the termination criterion does not occur…the host systems 104a, 104b receive further gradient values from the source systems 102a, 102b, and the process iterates until a termination criterion occurs" [0082], "If the termination criterion occurs…obtains a predictive model that represents a trained version of an initial data model…the predictive model is communicated to the source systems 102a, 102b from one or more of the host systems 104a, 104b" [0086], "ascertains an output of the predictive model")
wherein the client data is private with respect to the social network provider and the social network data is private with respect to the client. (e.g. [0024], "cooperation between the source systems 102 and the host system 104 
Gilad-Bachrach teaches generating the search results (see above) and does not appear to explicitly teach but Tang teaches: 
generating search results based on the search results meeting a predetermined threshold. (e.g. [0081], "if the non-local search preference of the user is greater than a third preference threshold…the non-local search result display region may be arranged in front of the local search result display region, so that a display interface of the entire information search results better satisfies requirements of users")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Tang into the invention of Gilad-Bachrach, the motivation for such 
Claim 7, Gilad-Bachrach-Tang combination teaches:
indexing, by the client computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the provider server, the social network data based on predetermined context categories, wherein the first half and the second half of the garbled circuit program utilizes a machine learning model configured to index the social network data based on intent derived from the social network data. (e.g. Gilad-Bachrach figs, 2-4, 7, [0049], [0057]-[0058], [0072]-[0075], [0080], [0082])
Claim 8, Gilad-Bachrach-Tang combination teaches:
generating an alert, by the client computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the provider server, wherein the alert is based on the search results; and issuing, by the client computing device, the alert to the client, wherein the alert is private from the provider server. (e.g. Gilad-Bachrach figs. 7, [0082], [0087])
Claim 9, Gilad-Bachrach-Tang combination teaches:

Claim 10, Gilad-Bachrach-Tang combination teaches:
determining, by the client computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the provider server, a source of content of the social network data. (e.g. Gilad-Bachrach figs. 2, 3, 7, [0017], [0072], [0080])
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gilad-Bachrach et al. (US 2018/0268283) in view of Leka (US 2019/0318043) further in view of Thomee (US 2015/0039630).
Claim 13, Gilad-Bachrach-Leka combination teaches the geotagging metadata (see above) and does not appear to explicitly teach but Thomee teaches: 
wherein different locations included in geotagging metadata have different weights. (e.g. [0001], [0006], [0048], [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Thomee into the invention of Gilad-Bachrach-Leka combination, the 
Claim 14, Gilad-Bachrach-Leka-Thomee combination teaches:
generating an alert, by the computing device utilizing the first half of the garbled circuit program in cooperation with the second half of the garbled circuit program at the client server, based on the search results. (e.g. Gilad-Bachrach figs. 7, [0082], [0087])
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilad-Bachrach et al. (US 2018/0268283) in view of Leka (US 2019/0318043) in view of Thomee (US 2015/0039630) further in view of Gupta et al. (US 2018/0196812).
Claim 15, Gilad-Bachrach-Leka-Thomee combination teaches wherein the alert is generated based on the search results (see above), and does not appear to teach but Gupta teaches: 
meeting a predetermined threshold. (e.g. [0027], [0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Gupta into the invention of Gilad-Bachrach-Leka-Thomee 
Claim 16, Gilad-Bachrach-Leka-Thomee-Gupta combination teaches: 
wherein the predetermined threshold is based on both intent derived from the social network data and the source of the content of the social network data. (e.g. e.g. Gilad-Bachrach [0021], [0087]; Gupta [0034], [0068])
Claim 17, Gilad-Bachrach-Leka-Thomee-Gupta combination teaches:
wherein the social network data includes multiple social network data feeds from a plurality of social network providers. (e.g. Gilad-Bachrach [0021])
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilad-Bachrach et al. (US 2018/0268283) in view of Leka (US 2019/0318043) in view of Thomee (US 2015/0039630) in view of Gupta et al. (US 2018/0196812) further in view of Bhat et al. (US 2019/0042932).
Claim 18, Gilad-Bachrach-Leka-Thomee-Gupta combination teaches the machine learning model is trained (see above), and does not appear to explicitly teach but Bhat teaches:
utilizing long short term memory units (LSTMs). (e.g. [0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings 
Claim 19, Gilad-Bachrach-Leka-Thomee-Gupta-Bhat combination teaches:
wherein the LSTMs are units of a recurrent neural network. (e.g. Bhat [0027]) Same motivation as presented in claim 18 would apply.  
Claim 20, Gilad-Bachrach-Leka-Thomee-Gupta-Bhat combination teaches:
wherein the LSTMs are configured to learn long-term dependencies. (e.g. Bhat [0027]) Same motivation as presented in claim 18 would apply.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/AMIE C. LIN/Primary Examiner, Art Unit 2436